Title: To Alexander Hamilton from Charles Cotesworth Pinckney, 12 July 1799
From: Pinckney, Charles Cotesworth
To: Hamilton, Alexander


Charleston [South Carolina] July 12, 1799. “… I have found many officers in my division very fond of throwing off their uniform & appearing in frocks. I have directed them always to wear their uniforms; we discussed, & I think agreed on the propriety of that measure at Philadelphia, but I do not see it in the regulations. I wish some general rule was made on the subject, and particularly that the same system in every respect should be adhered to in my division which you establish in yours. Our artillery Corps here are very thin, I will be obliged to you to give them directions to recruit.”
